THE THIRTEENTH COURT OF APPEALS

                                   13-21-00104-CR


                              Walter Lee Washington III
                                         v.
                                The State of Texas


                                  On Appeal from the
                    329th District Court of Wharton County, Texas
                            Trial Court Cause No. 22427


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

November 10, 2021